UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2016 [ ] TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THEEXCHANGE ACT For the transition period from to Commission file number 001-32420 TRUE DRINKS HOLDINGS, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 84-1575085 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 18662 MacArthur Blvd., Suite 110 Irvine, CA 92612 (Address of Principal Executive Offices) (949) 203-3500 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-12 of the Exchange Act). Yes []No [X] The number of shares of Common Stock, with $0.001 par value, outstanding on August 15, 2016 was 113,348,441. TRUE DRINKS HOLDINGS, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2016 INDEX Page PARTI. FINANCIAL INFORMATION ITEM 1. Financial Statements 1 Condensed Consolidated Balance Sheets as of June 30, 2016 (unaudited) and December 31, 2015 1 Condensed Consolidated Statements of Operations for the three and six months endedJune 30, 2016 and 2015 (unaudited) 2 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2016 and 2015 (unaudited) 3 Notes to unaudited Condensed Consolidated Financial Statements 4 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 19 ITEM 4. Controls and Procedures 19 PARTII. OTHER INFORMATION ITEM 1. Legal Proceedings ITEM 1A. Risk Factors 19 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 ITEM 3. Defaults Upon Senior Securities 20 ITEM 4. Mine Safety Disclosures 20 ITEM 5. Other Information 20 ITEM 6. Exhibits 20 SIGNATURES 21 -i- Table of Contents PARTI ITEM 1. FINANCIAL STATEMENTS TRUE DRINKS HOLDINGS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, ASSETS (Unaudited) Current Assets: Cash and cash equivalents $ $ Accounts receivable, net Inventory, net Prepaid expenses and other current assets Total Current Assets Restricted Cash Property and Equipment, net Patents, net Goodwill Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities: Accounts payable and accrued expenses $ $ Debt Derivative liabilities Total Current Liabilities Commitments and Contingencies (Note 7) Stockholders’ Deficit: Common Stock, $0.001 par value, 300,000,000 shares authorized, 113,048,441 and 111,434,284 shares issued and outstanding at June 30, 2016 and December 31, 2015, respectively Preferred Stock – Series B (liquidation preference of $4 per share), $0.001 par value, 2,500,000 shares authorized, 1,317,870 shares issued and outstanding at June 30, 2016 and December 31, 2015 Preferred Stock – Series C (liquidation preference $100 per share), $0.001 par value,200,000 and 150,000 shares authorized, 87,217 and 48,853 shares issued and outstanding at June 30, 2016 and December 31, 2015, respectively 87 49 Additional paid in capital Accumulated deficit ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ The accompanying notes are an integral part of these condensed consolidatedfinancial statements. -1- Table of Contents TRUE DRINKS HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Net Sales $ Cost of Sales Gross (Loss) Profit ) ) ) Operating Expenses Selling and marketing General and administrative Total operating expenses Operating Loss ) Other Income (Expense) Change in fair value of derivative liabilities ) Interest income (expense) ) 33 ) ) Other income (expense) - - ) - ) NET LOSS $ ) $ ) $ ) $ ) Declared dividends on Preferred Stock $ Net loss attributable to common stockholders $ ) $ ) $ ) $ ) Loss per common share, basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding, basic and diluted The accompanying notes are an integral part of these condensed consolidated financial statements. -2- Table of Contents TRUEDRINKSHOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) SixMonthsEnded June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation Amortization Provision for bad debt expense ) Provision for inventory losses - Change in estimated fair value of derivative liabilities Fair value of common stock issued for services Stock based compensation Change in operating assets and liabilities: Accounts receivable ) Inventory ) Prepaid expenses and other current assets ) Accounts payable and accrued expenses ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Restricted cash ) ) Purchase of property and equipment ) - Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Dividends paid ) - Proceeds from warrants exercised for cash - Proceeds from issuance of Series C Preferred Stock Borrowingson debt Repayments on debt ) ) Net cash provided by financing activities NET DECREASE IN CASH ) CASH AND CASH EQUIVALENTS- beginning of period $ $ CASH AND CASH EQUIVALENTS- end of period $ $ SUPPLEMENTAL DISCLOSURES Interest paid in cash $ $ Non-cash financing and investing activities: Conversion of preferred stock to common stock $ $ Dividends paid in common stock $ $ Dividends declared but unpaid $ $ Conversion of notes payable and accrued interest to Series C preferred stock $ $ Warrants issued in connection with Series C Preferred Offering $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. -3- Table of Contents TRUE DRINKS HOLDINGS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) June 30, 2016 NOTE 1 — ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Organization and Business Overview True Drinks Holdings, Inc. (the “Company”, “us” or “we”) was incorporated in the state of Nevada in January 2001 and is the holding company for True Drinks, Inc. (“True Drinks”), a beverage company incorporated in the state of Delaware in January 2012 that specializes in all-natural, vitamin-enhanced drinks. Our primary business is the development, marketing, sale and distribution of our flagship product, AquaBall™ Naturally Flavored Water, a zero-sugar, zero-calorie, preservative-free, vitamin-enhanced, naturally flavored water drink. We distribute AquaBall™ nationally through select retail channels, such as grocery stores, mass merchandisers, drug stores and online. We also market and distribute Bazi® All Natural Energy, a liquid nutritional supplement drink, which is currently distributed online and through our existing database of customers. Our principal place of business is 18662 MacArthur Boulevard, Suite 110, Irvine, California, 92612. Our telephone number is (949) 203-2500. Our corporate website address is http://www.truedrinks.com. Our common stock, par value $0.001 per share (“Common Stock”), is currently listed for quotation on the OTC Pink Marketplace under the symbol “TRUU.” Recent Developments Amendment to Series C Preferred Certificate of Designation On April 13, 2016, in connection with the April Series C Offering (defined below), the Company filed the Third Amended and Restated Certificate of Designation, Preferences, Rights and Limitations of the Series C Convertible Preferred Stock (the “Series C Amendment”), with the Nevada Secretary of State in order to: (i) prohibit, except in certain circumstances, any holder of shares of the Company’s Series C Convertible Preferred Stock (“Series C Preferred”) from voting more than 50% of the total voting power of the outstanding shares of capital stock of the Company; (ii) increase the number of shares of Preferred Stock designated as Series C Preferred from 150,000 to 200,000, and (iii) permit the issuance of shares of Series C Preferred and certain warrants to purchase shares of the Company’s Common Stock. April Series C Offering On April 13, 2016 (the “Initial Investment Date”), the Company and one of the Company’s current shareholders, Red Beard Holdings, LLC (the “Red Beard”), entered into a Securities Purchase Agreement, as amended (the “April Purchase Agreement”), wherein Red Beard, together with any other signatories to the April Purchase Agreement (collectively, the “Purchasers”), agreed to purchase up to 50,000 shares of Series C Preferred for $100 per share over the course of three separate closings (the “April Series C Offering”). The Company issued an aggregate total of 25,000 shares of Series C Preferred on the Initial Investment Date, 10,000 shares of Series C Preferred on July 15, 2016 and anticipates issuing the remaining 15,000 shares on or before August 31, 2016. As additional consideration for participating in the April Series C Offering, the Purchasers will receive five-year warrants to purchase up to an aggregate total of approximately 33.3 million shares of Common Stock for $0.15 per share. -4- Table of Contents Basis of Presentation andGoing Concern The accompanying condensed consolidated balance sheet as of December 31, 2015, which has been derived from audited financial statements included in the Company’s Form 10-K for the year ended December 31, 2015, and the accompanying interim condensed consolidated financial statements have been prepared by management pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”) for interim financial reporting. These interim condensed consolidated financial statements are unaudited and, in the opinion of management, include all adjustments (consisting only of normal recurring adjustments and accruals) necessary to fairly present the Company’s financial condition, results of operations and cash flows as of and for the periods presented in accordance with accounting principles generally accepted in the United States of America (“GAAP”). Operating results for the three-month and six-month periods ended June 30, 2016 are not necessarily indicative of the results that may be expected for the year ending December 31, 2016, or for any other interim period during such year. Certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been omitted in accordance with the rules and regulations of the SEC, although the Company believes that the disclosures made are adequate to make the information not misleading. The accompanying condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto contained in the Company's Annual Report on Form 10-K for the fiscal year ended December 31, 2015 filed with the SEC on March 24, 2016. The accompanying condensed consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which contemplates continuation of the Company as a going concern. As of and for the three months ended June 30, 2016, the Company incurred a net loss of $3,838,668, has negative working capital of $7,914,500, and an accumulated deficit of $35,366,460. The Company had $922,013 in cash at June 30, 2016 with $209,464 of this cash being restricted, as discussed below. The Company will require additional capital, not only to satisfy its contractual obligations under the Niagara Agreement, but also to execute its business plan, marketing and operating plan, and therefore sustain operations, which capital may not be available on favorable terms, if at all. The accompanying condensed consolidated financial statements do not include any adjustments that might result in the event the Company was unable to generate sufficient cash from operations, execute its business, marking or operating plan, or obtain additional working capital, if necessary. Principles of Consolidation The accompanying condensed consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries True Drinks, Bazi, Inc. and GT Beverage Company, LLC. All inter-company accounts and transactions have been eliminated in the preparation of these condensed consolidated financial statements. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Significant estimates made by management include, among others, derivative liabilities, provision for losses on accounts receivable, allowances for obsolete and slow moving inventory, stock compensation, deferred tax asset valuation allowances, and the realization of long-lived and intangible assets, including goodwill. Actual results could differ from those estimates. Restricted Cash At June 30, 2016, the Company had $209,464 in restricted cash with a financial institution securing a letter of credit. The letter of credit matures in August 2017 and was issued as part of the contractual obligations related to the Licensing Agreement, by and between the Company and Disney Consumer Products, Inc. (“Disney”) during the quarter ended September 30, 2015 (the “Disney Agreement”). -5- Table of Contents Accounts Receivable We maintain an allowance for doubtful accounts, which is analyzed on a periodic basis to ensure that it is adequate to the best of management’s knowledge. Management develops an estimate of the allowance for doubtful accounts receivable basedon the perceivedlikelihood of ultimate payment. Although the Company expects to collect amounts due, actual collections may differ from these estimated amounts. The allowance for doubtful accounts was approximately $250,000 and $110,000 at June 30, 2016 and December 31, 2015, respectively. Concentrations The Company has no significant off-balance sheet concentrations of credit risk such as foreign exchange contracts, options contracts or other foreign hedging arrangements. The Company maintains the majority of its cash balances with two financial institutions.There are funds in excess of the federally insured amount, or that are subject to credit risk, and the Company believes that the financial institutions are financially sound and the risk of loss is minimal. We utilized seven primary suppliers to purchase raw materials for the AquaBall™ Naturally Flavored Water during the quarter ended June 30, 2016. Beginning in May 2016, all production of AquaBall™ is done by Niagara Bottling, LLC through our 5-year bottling agreement. Niagara handles all aspects of production including the procurement of all raw materials necessary to produce AquaBall™. We rely significantly on one supplier for 100% of our purchases of certain raw materials for Bazi®. Bazi, Inc. has sourced these raw materials from this supplier since 2007 and we do not anticipate any issues with the supply of these raw materials. A significant portion of our revenue comes from sales of the AquaBall™ Naturally Flavored Water. For the three months ended June 30, 2016 and 2015, sales of AquaBall™ accounted for 90% and 98% of the Company’s total revenue, respectively. Inventory Inventory is stated at the lower of cost or market on a FIFO (first-in first-out) basis. Provisions are made to reduce excess or obsolete inventory to the estimated net realizable value. The Company purchases for resale a vitamin-enhanced flavored water beverage and a liquid dietary supplement. Management reviews the carrying value of inventory in relation to its sales history and industry trends to determine an estimated net realizable value. Changes in economic conditions or customer demand could result in obsolete or slow moving inventory that cannot be sold or must be sold at reduced prices and could result in an inventory reserve. The Company maintained inventory reserves of $110,000 and $0 as of June 30, 2016 and December 31, 2015. This inventory reserve is related to our remaining finished goods inventory of AquaBall prior to the production of our new formulation of AquaBall produced by Niagara Bottling, LLC. The prior formulation AquaBall is still being sold, but only to select accounts at a reduced price. Inventory is comprised of the following: June 30, (unaudited) December 31, Purchased materials $ $ Finished goods Allowance for obsolescence reserve ) - Total $ $ -6- Table of Contents Long-Lived Assets The Company reviews its long-lived assets for impairment whenever changes in circumstances indicate that the carrying amount of an asset may not be recoverable. For purposes of evaluating the recoverability of long-lived assets, the recoverability test is performed using undiscounted net cash flows estimated to be generated by the asset. No impairment was deemed necessary during the quarter ended June 30, 2016. Intangible Assets Intangible assets consists of the direct costs incurred for application fees and legal expenses associated with trademarks on the Company’s products, customer list, and the estimated value of GT Beverage Company, LLC’s interlocking spherical bottle patent. The Company’s intangible assets are amortized over their estimated remaining usefullives. The Company evaluates the useful lives of its intangible assets annually and adjusts the lives according to the expected useful life. No impairment was deemed necessary during the quarter ended June 30, 2016. Goodwill Goodwill represents the future economic benefits arising from other assets acquired that are individually identified and separately recognized. Goodwill and intangible assets acquired in a purchase business combination and determined to have an indefinite useful life are not amortized, but are tested for impairment at least annually, typically in the fourth quarter. No impairment charges have been recorded for goodwill during the three months period ended June 30, 2016. Income Taxes For the quarters ended June 30, 2016 and 2015, the Company incurred tax net operating losses, and accordingly, had no income tax provision. At June 30, 2016, the Company had tax net operating loss carryforwards and a related deferred tax asset, which had a full valuation allowance. Stock-Based Compensation For the six-month periods ended June 30, 2016 and 2015, general and administrative expenses included stock based compensation expense of $123,108 and $234,710, respectively. The Company uses a Black-Scholes option-pricing model (the “Black-Scholes Model”) to estimate the fair value of outstanding stock options and warrants not accounted for as derivatives. The use of a valuation model requires the Company to make certain assumptions with respect to selected model inputs. Expected volatility is calculated based on the historical volatility of the Company’s stock price over the contractual term of the option or warrant. The expected life is based on the contractual term of the option or warrant and expected exercise and, in the case of options, post-vesting employment termination behavior. Currently, our model inputs are based on the simplified approach provided by Staff Accounting Bulletin (“SAB”) 110. The risk-free interest rate is based on U.S. Treasury zero-coupon issues with a remaining term equal to the expected life assumed at the date of the grant. The fair value for restricted stock awards is calculated based on the stock price on the date of grant. Fair Value of Financial Instruments The Company does not have any assets or liabilities carried at fair value on a recurring or non-recurring basis, except for derivative liabilities. The Company’s financial instruments consist of cash, accounts receivable, accounts payable and accrued expenses, and debt. Management believes that the carrying amount of these financial instruments approximates their fair values, due to their relatively short-term nature. -7- Table of Contents Derivative Instruments A derivative is an instrument whose value is “derived” from an underlying instrument or index such as a future, forward, swap, option contract, or other financial instrument with similar characteristics, including certain derivative instruments embedded in other contracts (“embedded derivatives”) and for hedging activities. As a matter of policy, the Company does not invest in financial derivatives or engage in hedging transactions. However, the Company has entered into complex financing transactions that involve financial instruments containing certain features that have resulted in the instruments being deemed derivatives or containing embedded derivatives. Derivatives and embedded derivatives, if applicable, are measured at fair value using the binomial lattice (“Binomial Lattice”) pricing model and marked to market and reflected on our condensed consolidated statement of operations as other (income) expense at each reporting period. However, such new and/or complex instruments may have immature or limited markets. As a result, the pricing models used for valuation of derivatives often incorporate significant estimates and assumptions, which may impact the level of precision in the financial statements. Furthermore, depending on the terms of a derivative or embedded derivative, the valuation of derivatives may be removed from the financial statements upon conversion of the underlying instrument into some other security. The fair value of the common stock warrant liability is based on a Monte Carlo simulation that utilizes various assumptions, including estimated volatility of 75% and an expected term ranging from 2.5 years to 5.0 years as of June 30, 2016, and 75% volatility and an expected term ranging from 3.0 years to 5.0 years as of December 31, 2015, along with a 90% equity raise probability assumption in the periods following the measurement date. The most significant input in determining the fair value of the common stock warrant liability is the price of the Company’s common stock on the measurement date. Net Loss Per Share Earnings per share requires presentation of both basic earnings per common share and diluted earnings per common share.Since the Company has a net loss for all periods presented, Common Stock equivalents are not included in the weighted average calculation since their effect would be anti-dilutive. At June 30, 2016 and 2015, the Company had 165,817,654 and 155,365,213 shares of Common Stock equivalents outstanding, respectively. Research and Development Research and development costs are expensed as incurred. Recent Accounting Pronouncements Except as noted below, the Company has reviewed all recently issued, but not yet effective accounting pronouncements and has concluded that there are no recently issued, but not yet effective pronouncements that may have a material impact on the Company’s future financial statements. In May 2014, the FASB issued ASU No. 2014-09, Revenue from Contracts with Customers: Topic 606. This ASU outlines a single comprehensive model for entities to use in accounting for revenue arising from contracts with customers and supersedes most current revenue recognition guidance. This accounting standard is effective for annual reporting periods beginning after December 15, 2017, including interim reporting periods within that reporting period. Early adoption is permitted for annual reporting periods beginning after December 15, 2016. The Company is currently evaluating the impact this accounting standard will have on the Company's financial statements. On February25, 2016, the FASB issued ASU 2016-2, "Leases" (Topic 842), which is intended to improve financial reporting for lease transactions. This ASU will require organizations that lease assets, such as real estate, airplanes and manufacturing equipment, to recognize on their balance sheet the assets and liabilities for the rights to use those assets for the lease term and obligations to make lease payments created by those leases that have terms of greater than 12months. The recognition, measurement, and presentation of expenses and cash flows arising from a lease by a lessee primarily will depend on its classification as finance or operating lease. This ASU will also require disclosures to help investors and other financial statement users better understand the amount and timing of cash flows arising from leases. These disclosures will include qualitative and quantitative requirements, providing additional information about the amounts recorded in the financial statements. The ASU is effective for the Company for the year ending December 31, 2019 and interim reporting periods within that year, and early adoption is permitted. Management has not yet determined the effect of this ASU on the Company's financial statements. In March 2016, the FASB issued ASU 2016-09,Compensation—Stock Compensation (Topic 718): Improvements to Employee Share-Based Payment Accounting(“ASU 2016-09”), which simplifies the accounting for share-based payment transactions, including the income tax consequences, an option to recognize gross share-based compensation expense with actual forfeitures recognized as they occur, as well as certain classifications in the statement of cash flows. This guidance will be effective for fiscal years beginning after December 15, 2016, and early adoption is permitted. The Company is currently evaluating the effect this guidance will have on our condensed consolidated financial statements and related disclosures. -8- Table of Contents NOTE 2 — SHAREHOLDERS’ EQUITY Securities Common Stock. The holders of Common Stock are entitled to receive, when and as declared by the Board of Directors, dividends payable either in cash, in property or in shares of the Company’s Common Stock. Dividends have no cumulative rights and dividends will not accumulate if the Board of Directors does not declare such dividends. Series A Preferred. On January 18, 2013, upon the filing of the Amendment to the Articles of Incorporation, the Company converted 1,544,565 shares of Series A Preferred issued to former True Drinks shareholders into 25,304,017 shares of the Company’s Common Stock. In February 2015, the Company filed a Certificate of Elimination with the State of Nevada to eliminate the Series A Preferred Stock. Series B Preferred. Each share of the Company’s Series B Preferred Convertible Stock (“Series B Preferred”) has a stated value of $4.00 per share (“Stated Value”) and accrued annual dividends equal to 5% of the Stated Value, payable by the Company in quarterly installments, in either cash or shares of Common Stock. Each share of Series B Preferred was convertible, at the option of the holder, into that number of shares of Common Stock equal to the Stated Value, divided by $0.25 per share (the “Series B Conversion Shares”). The Company also has the option to require the conversion of the Series B Preferred into Series B Conversion Shares in the event: (i) there were sufficient authorized shares of Common Stock reserved as Series B Conversion Shares; (ii) the Series B Conversion Shares were registered under the Securities Act, or the Series B Conversion Shares were freely tradable, without restriction, under Rule 144 of the Securities Act; (iii) the daily trading volume of the Company's Common Stock, multiplied with the closing price, equaled at least $250,000 for 20 consecutive trading days; and (iv) the average closing price of the Company's Common Stock was at least $0.62 per share for 10 consecutive trading days. During the three months ended June 30, 2016, the Company declared $66,223 in dividends on outstanding shares of its Series B Preferred. As of June 30, 2016, there remained $131,428 in cumulative unpaid dividends on the Series B Preferred. These dividends were paid by issuing 943,832 shares of the Company’s Common Stock in August 2016. Series C Preferred. Each share of Series C Preferred has a stated value of $100 per share, and is convertible, at the option of each respective holder, into that number of shares of Common Stock equal to $100, divided by $0.15 per share (the “Series C Conversion Shares”). The Company also has the option to require conversion of the Series C Preferred into Series C Conversion Shares in the event: (i) there are sufficient authorized shares of Common Stock reserved as Series C Conversion Shares; (ii) the Series C Conversion Shares are registered under the Securities Act of 1933, or the Series C Conversion Shares are freely tradable, without restriction, under Rule 144 of the Securities Act; and (iii) the average closing price of the Company's Common Stock is at least $0.62 per share for 10 consecutive trading days. Issuances On November 25, 2015, the Company and certain accredited investors entered into securities purchase agreements to purchase up to 30,000 shares of Series C Preferred for $100 per share over the course of three separate closings. The Company issued an aggregate total of 10,000 shares of Series C Preferred and five-year warrants to purchase 2,333,333 shares of Common Stock, exercisable at $0.15 per share, on November 25, 2015, 10,000 shares of Series C Preferred and five-year warrants to purchase 2,333,333 shares of Common Stock, exercisable at $0.15 per share, on December 16, 2015, and 10,000 shares of Series C Preferred and five-year warrants to purchase 2,333,333 shares of Common Stock, exercisable at $0.15 per share, on January 19, 2016. Each warrant contains a price-protection feature that adjusts the exercise price in the event of certain dilutive issuances of securities. Such price-protection feature is determined to be a derivative liability and, as such, the value of all such warrants issued was recorded to derivative liabilities with $548,022 being recorded between November and December 2015, and $210,275 recorded in January 2016. -9- Table of Contents On January 20, 2016, the Company and holders of certain senior subordinated secured promissory notes (“Secured Notes”) in the principal amount of $500,000 entered into Note Exchange Agreements, pursuant to which these holders exchanged the outstanding principal balance of their Secured Notes into an aggregate total of 4,413 shares of Series C Preferred and five-year warrants to purchase up to an agate total of 1,029,413 shares of Common Stock for $0.17 per share. Each warrant contains a price-protection feature that adjusts the exercise price in the event of certain dilutive issuances of securities. Such price-protection feature is determined to be a derivative liability and, as such, the value of all such warrants issued, totaling $92,768, was recorded to derivative liabilities. On April 13, 2016, the Company and Red Beard, entered into the April Purchase Agreement, wherein Red Beard, together with any other Purchaser, agreed to purchase up to 50,000 shares of Series C Preferred for $100 per share over the course ofthree separate closings. The Company issued an aggregate total of 25,000 shares of Series C Preferred on the Initial Investment Date, 10,000 shares of Series C Preferred on July 15, 2016 and anticipates issuing the remaining 15,000 shares on or before August 31, 2016. As additional consideration for participating in the April Series C Offering, the Purchasers will receive five-year warrants to purchase up to an aggregate total of approximately 33.3 million shares of Common Stock for $0.15 per share. On the Initial Investment Date, the Company issued to Red Beard warrants to purchase 16,666,667 shares of Common Stock for $0.15 per share. Each warrant contains a price-protection feature that adjusts the exercise price in the event of certain dilutive issuances of securities. Such price-protection feature is determined to be a derivative liability and, as such, the value of all such warrants issued, totaling $1,475,067, was recorded to derivative liabilities. During the three months ended June 30, 2016, the Company received $15,000 upon the exercise of warrants to purchase 100,000 shares of Common Stock at $0.15 per share. NOTE 3 — WARRANTS Warrants A summary of the Company’s warrant activity for the three and six monthsended June 30, 2016 is presented below: Warrants Outstanding Weighted Average Exercise Price Outstanding, December 31, 2015 $ Granted Exercised ) Expired ) Outstanding, March 31, 2016 $ Granted Exercised ) Expired - Outstanding, June 30, 2016 $ As of June 30, 2016, the Company had the following outstanding warrants to purchase shares ofits Common Stock: Warrants Outstanding Weighted Average Exercise Price Per Share Weighted Average Remaining Life (Yrs.) $ NOTE 4—DEBT A summary of debt as of June 30, 2016, is as follows: Amount Outstanding, December 31, 2015 $ Borrowings - Repayments ) Conversions to Series C Preferred Stock ) Outstanding, March 31, 2016 Borrowings Repayments - Outstanding, June 30, 2016 $ As described under Note 2, “Shareholder’s Equity” above, in January 2016, the Company entered into Note Exchange Agreements with the holders of Secured Notes in the aggregate principal amount of $500,000, pursuant to which the Secured Note holders exchanged the outstanding principal balance of their Secured Notes into an aggregate total of 4,413 shares of Series C Preferred and five-year warrants to purchase up to an agate total of 1,029,413 shares of Common Stock for $0.17 per share. -10- Table of Contents Line-of-Credit Facility The Company entered into a line-of-credit agreement with a financial institution on June 30, 2014. The terms of the agreement allow the Company to borrow up to the lesser of $1.5 million or 85% of the sum of eligible accounts receivables. At June 30, 2016, the total outstanding on the line-of-credit approximated $114,116 and the Company did not have any availability to borrow. The line-of-credit bears interest at Prime rate 3.25% as of June 30, 2016 plus 4.50% per annum, as well as a monthly fee of 0.50% on the average amount outstanding on the line, and is secured by the accounts receivable funded against. NOTE 5 — COMMITMENTS AND CONTINGENCIES The Company has entered in a number of agreements with various consultants. Termination of any of these agreements could result in termination fees. The Company leases its corporate office in Irvine, California on a one-year term. The term was set to expire on July 31, 2016. In January 2016, the Company moved into new offices and signed an addendum to its lease, which extended the term through December 31, 2016. Total rent expense related to the Company's operating lease for the six months ended June 30, 2016 was $27,294. Total remaining payments on the lease through December 31, 2016 are $28,458. The Company maintains employment agreements with certain key members of management. The agreements provide for minimum base salaries, eligibility for stock options, performance bonuses and severance payments. The Company has entered in a number of agreements with various consultants. Termination of any of these agreements could result in termination fees. Legal Proceedings From time to time, claims are made against the Company in the ordinary course of business, which could result in litigation. Claims and associated litigation are subject to inherent uncertainties and unfavorable outcomes could occur. In the opinion of management, the resolution of these matters, if any, will not have a material adverse impact on the Company’s financial position or results of operations. We are currently not involved in any litigation that we believe could have a material adverse effect on our financial condition or results of operations. NOTE 6 – FAIR VALUE MEASUREMENTS The application of fair value measurements may be on a recurring or nonrecurring basis depending on the accounting principles applicable to the specific asset or liability or whether management has elected to carry the item at its estimated fair value. FASB ASC 820-10-35 specifies a hierarchy of valuation techniques based on whether the inputs to those techniques are observable or unobservable. Observable inputs reflect market data obtained from independent sources, while unobservable inputs reflect the Company’s market assumptions. These two types of inputs create the following fair value hierarchy: - Level 1: Observable inputs such as quoted prices in active markets; - Level 2: Inputs, other than the quoted prices in active markets, that are observable either directly or indirectly; and - Level 3: Unobservable inputs in which there is little or no market data, which require the reporting entity to develop its own assumptions. This hierarchy requires the Company to use observable market data, when available, and to minimize the use of unobservable inputs when estimating fair value. -11- Table of Contents The Company assesses its recurring fair value measurements as defined by FASB ASC 810. Liabilities measured at estimated fair value on a recurring basis include derivative liabilities. Transfers between fair value classifications occur when there are changes in pricing observability levels. Transfers of financial liabilities among the levels occur at the beginning of the reporting period. There were no transfers between Level 1, Level 2 and/or Level 3 during the six months ended June 30, 2016. The Company had no Level 1 or 2 fair value measurements at June 30, 2016 or December 31, 2015. The following table presents the estimated fair value of financial liabilities measured at estimated fair value on a recurring basis included in the Company’s financial statements as of the dates indicated: Level 1 Level 2 Level 3 Total carrying value Quoted market prices in active markets Internal Models with significant observable market parameters Internal models with significant unobservable market parameters Derivative liabilities – June 30, 2016 $ $ - $ - $ Derivative liabilities – December 31, 2015 $ $ - $ - $ The following table presents the changes in recurring fair value measurements included in net loss for thesix months ended June 30, 2016 and 2015: Recurring Fair Value Measurements Changes in Fair Value Included in Net Loss Other Income Other Expense Total Derivative liabilities – June 30, 2016 $ - $ $ Derivative liabilities – June 30, 2015 $ - $ $ The table below sets forth a summary of changes in the fair value of our Level 3 financial liabilities for thesix months ended June 30, 2016: December 31, 2015 Recorded New Derivative Liabilities Reclassification of Derivative Liabilities to Additional Paid in Capital Change in Estimated Fair Value Recognized in Results of Operations June 30, 2016 Derivative liabilities $ $ $ - $ $ The table below sets forth a summary of changes in the fair value of our Level 3 financial liabilities for thesix months ended June 30, 2015: December 31, 2014 Recorded New Derivative Liabilities Reclassification of Derivative Liabilities to Additional Paid in Capital Change in Estimated Fair Value Recognized in Results of Operations June 30, 2015 Derivative liabilities $ $ $ - $ $ -12- Table of Contents NOTE 7 – LICENSING AGREEMENTS We originally entered into a three-year licensing agreement with Disney Consumer Products, Inc. (“Disney”) and an 18-month licensing agreement with Marvel Characters, B.V. (“Marvel”)(collectively, the “Licensing Agreements”) in 2012. Each Licensing Agreement allows us to feature popular Disney and Marvel characters onAquaBall™Naturally Flavored Water, allowingAquaBall™to stand out among other beverages marketed towards children. Under the terms and conditions of the Licensing Agreements, we work with the Disney and Marvel teams to create colorful, eye-catching labels that surround the entire spherical shape of eachAquaBall™. Once the label designs are approved, we work with Disney and Marvel to set retail calendars, rotating the placement of differentAquaBall™designs over the course of the year. During the quarter ended September 30, 2015, we entered into renewed Licensing Agreements with both Marvel Characters B.V.(“Marvel”) and Disney, pursuant to which we secured licenses tofeature certain Marvel and Disney characters onbottles of AquaBall™Naturally Flavored Water through 2017. Our agreement with Marvel expires on December 31, 2017, andrequires payment of a5% royalty rate on sales of AquaBall™ Naturally Flavored Water adorned with Marvel characters, paid quarterly, with a total guarantee of $200,000. Our agreement with Disney expires on March 31, 2017, and requires payment of a5% royalty rate on sales of AquaBall™ Naturally Flavored Water adorned with Disney characters, paid quarterly, with a total guarantee of $450,870. We are alsorequired to make an annual ‘common marketing fund’ contribution equal to 1% of our sales, and must spend a total of $820,000 on advertising and promotional opportunities over the term of the agreement with Disney. NOTE8 – INCOME TAXES The Company does not have significant income tax expense or benefit for the period ended June 30, 2016 or 2015. Tax net operating loss carryforwards have resulted in a net deferred tax asset with a 100% valuation allowance applied against such asset at June 30, 2016 and 2015. Such tax net operating loss carryforwards (“NOL”) approximated $32.5 million at June 30, 2016. Some or all of such NOL may be limited by Section 382 of the Internal Revenue Code. The income tax effect of temporary differences between financial and tax reporting and net operating loss carryforwards gives rise to a deferred tax asset at June 30, 2016 and 2015 as follows: Deferred tax asset –NOL’s $ $ Less valuation allowance ) (9,100,000 ) Net deferred tax asset $
